Exhibit 10.2

Summary Description of Woodward Variable Incentive Plan

Woodward, Inc. and its wholly owned subsidiaries (the “Company”) has an annual
short-term incentive compensation plan, which is provided to most employees of
the Company, including but not limited to all Officers, through the Woodward
Variable Incentive Plan (the “WVIP”).  The WVIP is designed to be competitive
with compensation offerings in our peer comparator group and to align
compensation with financial and operational performance drivers that are
intended to benefit stockholders.  Specific performance measures under the WVIP
may differ for various business or corporate groups and may include but are not
limited to the following categories as determined, from time to time, by the
Compensation Committee of the Board of Directors:

·



Financial performance metrics, such as cash flow, earnings, revenues, return on
invested capital, and total shareholder return, and in each case, as such
metrics may be adjusted by the Compensation Committee;

·



Product and operating performance metrics, such as the quality, design,
creation, introduction, manufacture or delivery of products. 

The Compensation Committee has discretion to predetermine and/or modify the
performance measures and threshold, target and maximum amounts payable under the
Plan.  WVIP financial and product and operating performance metrics are
generally measured with respect to the full fiscal year actual performance and
are subject to approval by the Compensation Committee prior to payout for such
fiscal year.

﻿



--------------------------------------------------------------------------------